Citation Nr: 1106762	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for VA death benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to July 1955.  
The Veteran died in April 2005.  The appellant in this matter 
seeks to be recognized as the Veteran's surviving spouse for the 
purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 administrative decision by the VA 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, denying entitlement to VA death benefits, on the basis of 
the appellant not being recognized as the deemed valid widow of 
the Veteran.  

In January 2008, the appellant testified before a Decision Review 
Officer during a formal hearing held at the RO.  The transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1953.

2.  The Veteran and the appellant divorced in September 1956.

3.  The Veteran died in April 2005.

4.   Prior to the Veteran's death, the appellant and the Veteran 
did not remarry, attempt to remarry, and did not have a deemed 
valid marriage. 


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
Veteran's surviving spouse for VA death benefits purposes.  38 
U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  On the claim decided, the 
facts are not in dispute.  As the analysis below demonstrates, 
the appellant is not entitled to the benefits sought as a matter 
of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Merits of the Claim and Analysis

The appellant argues that she should be recognized as the 
Veteran's surviving spouse for purposes of entitlement to VA 
death benefits.


The claims file reflects that the appellant and the Veteran were 
legally married in May 1953.  One child was born to the appellant 
and the Veteran during their marriage.  A copy of a divorce 
decree shows that they divorced in September 1956.  Thereafter, 
the appellant and Veteran continued to cohabitate intermittently, 
which resulted in the birth of three additional children.  

The appellant married M.A.R. in March 1989.  The marriage was 
dissolved by divorce in January 1991.  

In January 1991, the Veteran was granted pension benefits.  
Subsequent VA records show that the Veteran reported his marital 
status as "divorced" or "not married."   
 
In September 2004, the Veteran presented to a VA examination 
accompanied by his brother, at which time the Veteran reported 
that he lived alone.   

The Veteran's death certificate shows that the Veteran died in 
April 2005.  His marital status is listed as "divorced."  

In a statement dated in July 2006, the appellant asserted that 
although she divorced the Veteran in September 1956, they 
continued to live together from October 1956 until 1983.  

The appellant submitted a July 2006 Supporting Statement 
Regarding Marriage, which was completed by her brother-in-law.  
He reported that he heard the appellant and the Veteran refer to 
each other as husband and wife in June 1972.  He reported that 
the appellant and the Veteran divorced in September 1956, but 
that they lived together from October 1956 to August 1983.  In 
addition, the appellant's brother-in-law reported that she was 
married to M.A.R. from March 1989 until January 1991.
 
In a sworn affidavit dated in December 2006, the appellant 
testified that she married the Veteran in May 1953 and divorced 
him in 1959 because he was abusive and adulterous.  Although they 
were divorced, the appellant stated that they continued to live 
together "under the same roof" until 1980, when the Veteran 
abandoned the home.  She essentially reported that both she and 
the Veteran owned the home that they shared; however, the 
property was eventually seized by the bank and she had to secure 
other living arrangements.  The appellant stated that despite the 
suffering she endured, she continued to help care for the Veteran 
during the time that he resided in his sister home, up until his 
death.

The appellant testified during a formal hearing in January 2008.  
She essentially reported that she continued have a relationship 
with the Veteran following their divorce for twenty-six years, 
until they had problems with a business they operated together.  
She reported that thereafter, they were always together, although 
they were not living together.  The appellant essentially 
testified that the Veteran lived with his sister at the time of 
his death because he was unable to stay alone at the appellant's 
home.  However, she reported that she continued to help take care 
of him while he resided with his sister up until his death.  
Although she entered into a second marriage with someone else for 
a brief period of time, the appellant stated that she continued 
to have a relationship with the Veteran.  According to the 
appellant, the Veteran always said that he "wanted to bring me 
to an office because, well, during his hard times I was always by 
his side."

VA death benefits, including death pension, death compensation 
and DIC, are payable to a Veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a). 
 
A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of the 
Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, 
a marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The appellant 
has the burden to establish her status as a rightful claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 
 
In this case, the record clearly indicates that the appellant and 
the Veteran were divorced at the time of his death, this fact is 
not in dispute.  The appellant also does not dispute that she and 
the Veteran divorced in September 1956.  While the appellant has 
asserted that she continued to have a relationship with the 
Veteran up until his demise, she has not asserted that she and 
the Veteran were actually married at the time of his death in 
April 2005.  A valid marriage between the appellant and the 
Veteran at the time of his death is a basic requirement for 
recognition as his surviving spouse.  Only a "surviving spouse" 
may qualify for pension, compensation, or DIC benefits, and at 
the time of the Veteran's death in April 2005, the appellant was 
not married to him.  The legal criteria governing the status of a 
deceased Veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them. 
 
The record does not reflect, and the appellant does not contend, 
that she and the Veteran underwent a marriage that was valid 
under the law of the place where the parties resided, Puerto 
Rico, following their divorce in September 1956.  Rather, the 
appellant essentially contends that she and the Veteran had a 
marriage that met the requirement of a "deemed valid" marriage 
under 38 C.F.R. § 3.52 that should be recognized by VA.  
Essentially, the appellant argues that she should be a "deemed 
valid widow" of the Veteran based on her continuous and open 
cohabitation with the Veteran as husband and wife after their 
divorce. 
 
Pertinent regulations provide that, where an attempted marriage 
is invalid by reason of legal impediment, VA law allows for 
certain attempted marriages to be "deemed valid" if certain 
legal requirements are met.  Basically, such an attempted 
marriage will be "deemed valid" if:  (a) the attempted marriage 
occurred one year or more before the Veteran died; and (b) the 
claimant entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the Veteran 
continuously from the date of the attempted marriage until his 
death; and (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death benefits.  
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 
 
Similar to the argument advanced by the appellant in the present 
case, in VAOPGCPREC 58-91, the appellant alleged a common-law 
marriage with the Veteran.  In discussing the case, the General 
Counsel noted that common-law marriages were not recognized in 
Puerto Rico.  See Ayuso-Morales v. Sec'y of Health and Human 
Services, 677 F.2d 146, 147 (1982); see also U.S. v. Ortiz-
Graulau, 397 F. Supp. 2d 345, 349 (D. P.R. 2005).  The General 
Counsel opinion held that 38 U.S.C.A. § 103(a) provides, in part, 
that a claimant that enters into a marriage with a Veteran, 
without knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabitated with the Veteran for one 
year or more immediately preceding the Veteran's death, such 
marriage will be deemed to be valid.  The opinion further held 
that the requirement for a marriage ceremony by a jurisdiction, 
that does not recognize common-law marriage, constitutes a legal 
impediment to such a marriage for purposes of 38 U.S.C.A. § 
103(a). 

In this case, while the appellant claims that after their divorce 
in 1956, she and the Veteran continued to live together until 
1983 and essentially continued to be together as husband and wife 
until his death in 2005, there are many negative indications of 
record that tend to contradict this assertion.  The information 
provided by the appellant herself as to their cohabitation is 
internally inconsistent across several of her statements; she 
reported that she cohabitated with the Veteran continuously from 
1956 to 1980 and also reported  living with the Veteran from 1956 
to 1983.  Nevertheless, by her very own statements, albeit 
inconsistent, the appellant ceased to cohabitate with the 
Veteran, at the very latest, in 1983.  This is confirmed by the 
Veteran's September 2004 report during the VA examination that he 
lived alone.  Further verification comes from the appellant's own 
testimony during the January 2008 that the she did not live with 
the Veteran after having problems with their business and that 
the Veteran lived with his sister at the time of his death.  
Given this, the appellant's claims in this instance are not 
credible when considered with the other evidence of record.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that when 
determining the credibility of lay statements, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant). 
 
Even if the Veteran and the appellant had lived together for some 
period of time following their legal divorce, that would not be 
sufficient to establish a deemed valid marriage.  There must be a 
factual belief in a legally valid marriage of duration at least 
one year prior to the Veteran's death.  In this regard, as well, 
the evidence clearly weighs against the appellant's claim.  The 
appellant's statements and testimony, as well as the Veteran's 
own statements following their divorce in 1956 (as documented on 
his VA records), show a specific intention to divorce and remain 
divorced.  In this regard, the appellant is noted to have been 
married to M.A.R. from March 1989 until January 1991, further 
demonstrating her intent to remain divorced.  While the appellant 
has claimed that the Veteran always said that he "wanted to 
bring [her] to an office," thus alluding that the Veteran wished 
to remarry the appellant, there is no indication that she and the 
Veteran attempted to remarry.  Here, the Board notes that on his 
VA records dated after their divorce, the Veteran held himself 
out as divorced or not married.  Similarly, the Veteran's death 
certificate lists his marital status as divorced.  As such, the 
appellant cannot be considered the Veteran's surviving spouse for 
VA benefit purposes, because there was no "attempted marriage" 
as required by 38 C.F.R. § 3.52. 
 
In sum, the Board finds that the criteria for recognition as a 
surviving spouse have not been met.  First, there is no current 
legal, ceremonial marriage because the Veteran and the appellant 
divorced in 1956.  Second, there is no common law marriage 
because common law marriage is not recognized in Puerto Rico.  
See 38 C.F.R. § 3.1(j); see also Ayuso-Morales, 677 F.2d at 147.  
Third, there is no "deemed valid" marriage because although the 
appellant stated that she and the Veteran lived together and/or 
held themselves out to be husband and wife until his death, the 
evidence of record contradicts the appellant's assertion and 
supports a finding that there was a clear intent to be divorced 
and not remarry.  Moreover, although the appellant has stated 
that she was not aware of any legal impediment to marriage, here, 
the non-recognition of common law marriage in Puerto Rico and the 
earlier, legal, ceremonial marriage and subsequent divorce 
contradicts that assertion.  38 C.F.R. §§ 3.52, 3.205(c); see 
also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding 
that credibility is a factual determination for the Board); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
when determining the credibility of lay statements, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).  Accordingly, the appellant is not entitled 
recognition as a surviving spouse of the Veteran. 
 
Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes. 
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 
ORDER

The claim for recognition of the appellant as the Veteran's 
surviving spouse for purposes of receiving VA death benefits is 
denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


